Citation Nr: 1724354	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-46 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1965 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2016, the Veteran had a hearing before the undersigned and a transcript of the hearing has been associated with the claims file. 

In March 2016, the Board issued a decision denying service connection for an acquired psychiatric disorder and declining to reopen the Veteran's claim for service connection for PTSD; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By an April 2017 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's March 2016 decision as to the issue of service connection for PTSD and remanded the case for action consistent with the JMPR.  The appeal as to the remaining issue was dismissed. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2008, within one year of the May 2007 rating decision that denied service connection for PTSD, the Veteran submitted evidence that was not previously submitted, related to an unestablished fact necessary to substantiate the claim, and raised a reasonable possibility of substantiating the claim; accordingly, the May 2007 rating decision did not become final.


CONCLUSION OF LAW

New and material evidence was submitted within one year of the May 2007 rating decision that denied service connection for PTSD; accordingly, the May 2007 rating decision is not final and is currently on appeal.  38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2007, the RO denied entitlement to service connection for PTSD based on the lack of a verified stressor and a clinical diagnosis of PTSD.  At that time, the RO considered the Veteran's service treatment and personnel records, which did not contain any diagnosis of or treatment for a psychiatric disorder.  The Veteran failed to return the PTSD questionnaire or respond to letters requesting evidence needed to establish service connection.  A Memorandum of Formal Findings dated May 9, 2007, noted that a stressful event could not be corroborated due to lack of sufficient evidence. 

If a rating decision is not timely appealed within one year, it becomes final.  See 38 C.F.R. §§ 19.25, 20.200, 20.201, 20.302 (2016).  Previously denied claims will be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

However, if new and material evidence is received within one year after the date of mailing of a rating decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466 (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2016) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").

Here, the Veteran did not submit a formal NOD within one year following the May 2007 rating decision, and the RO determined that the May 2007 rating decision had become final.  However, in April 2008, the Veteran submitted new and material evidence.  Specifically, the Veteran submitted a statement in which he described being assaulted during basic training by five men who filled his mouth with shaving cream, and in Vietnam having to pick up and wash dead bodies that were riddled with bullet wounds.  These statements go towards proving the unestablished fact of an in-service stressor that caused his PTSD. 

Consequently, the May 2007 rating decision is not final and is currently on appeal, as new and material evidence was received within one year of the date of the mailing of the decision.  See 38 C.F.R. § 3.156 (b); Young, 22 Vet. App. at 466; see also 38 C.F.R. § 3.400(q). 


ORDER

The May 2007 rating decision is not final and is currently on appeal, and to this extent the appeal is granted.


REMAND

Pursuant to the JMPR, the Board finds that additional development is required prior to adjudicating the Veteran's claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the record reflects that he has experienced some symptoms of PTSD, there has been no confirmed diagnosis.  The December 2008 VA examiner noted the Veteran suffered from a few, mild symptoms of PTSD, but that he did not meet the criteria for a diagnosis of PTSD and ultimately diagnosed schizophrenia and depressive disorder.  Another note described an overlap in symptoms between the PTSD and other diagnosed disorders.  Overall, the examination provided conflicting details that the Board seeks to clarify.  Review of his VA treatment records reveals that PTSD screenings conducted in August 2012 and December 2010 were both negative. 

The evidence also shows that the Veteran suffered several possible in-service stressors, which he feels, have contributed to the development of PTSD.  Specifically, he described having to wash dead bodies riddled by bullet wounds, being assigned to air police/guard status in a guard tower, despite having never been trained, and being attacked by fellow airmen while asleep, who filled his mouth with shaving cream.  It is noted that following a review of the Veteran's personnel files and confirmation of 24 attacks on the base where he was stationed, the RO conceded the stressor that he washed the bodies of those killed.  

On remand, an opinion should be obtained to determine whether the Veteran has PTSD and whether it was caused by or related to in-service stressors he described. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify any additional medical records he would like considered in connection with his appeal.  The identified records should be sought, together with any more current records of the Veteran's psychiatric treatment by VA.  

2. Schedule the Veteran for an examination to address whether he has PTSD.

If the examiner diagnoses the Veteran as having PTSD, the examiner should state whether it is at least as likely as not that the condition is related to an in-service stressor, to include the conceded stressor that the Veteran washed dead bodies.  In any case, the stressor/s should be described.  

In offering these opinions, the examiner should acknowledge and discuss the Veteran's lay statements, as well as his service treatment records and post-service mental health records. 

2. After completion of the above, the AOJ should re-adjudicate the appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


